Citation Nr: 0706073	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-28 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder of the 
feet.






ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in August 2004, he indicated he wanted to 
have a hearing before the Board at the RO.  The record 
reflects that a hearing was scheduled in January 2007 and 
that the veteran failed to appear for the hearing.  Thus, 
there is no Board hearing request pending at this time.  See 
38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  Service connection for a skin disorder of the feet, 
diagnosed as tinea pedis and onychomycosis, was denied in a 
May 2001 rating decision.  It was held that the service 
separation examination was negative, and that a skin disorder 
first shown years post-service was unrelated thereto.  The 
veteran was notified of the decision, including his appeal 
rights, and he did not appeal the decision.

2.  The evidence received since the May 2001 rating decision 
is cumulative and redundant of evidence of record at the time 
of the May 2001 decision and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The May 2001 rating decision, which denied service connection 
for a skin disorder of the feet, diagnosed as tinea pedis and 
onychomycosis is final; the evidence received is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of some of the essential elements of 
the VCAA in a July 2003 letter.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was told that VA has the responsibility 
of obtaining any records held by a federal government agency 
and was told to .  He was also told to submit any additional 
information or evidence that he had so that his claim could 
be processed.  As to informing the veteran of the evidence 
necessary to substantiate the claim, VA's letter does not 
fully comply with the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In the letter, VA noted that the claim for 
service connection for a skin disorder of the feet had been 
denied previously and that the veteran would need to submit 
new and material evidence to reopen the claim.  It provided 
the veteran with the definition of "new and material 
evidence."  The letter, however, failed to inform the 
veteran of what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial. 

Regardless, the Board finds that the veteran has not been 
prejudiced by such for two reasons.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  First, the veteran was informed 
in May 2001 why his claim for service connection for a skin 
disorder of the feet was denied.  The RO noted that the 
veteran's separation examination showed that his feet were 
normal, and acknowledged that the veteran had evidence of 
current skin disorders of the feet.  It concluded that, 
"There is no evidence showing that the veteran's current 
tinea pedis is related to his military service."  This 
informed the veteran of the reason his claim was denied, 
which was that the evidence did not show a relationship 
between the current disability and service.  Second, the 
veteran has actual knowledge of the evidence necessary to 
substantiate his claim.  The claim had been denied previously 
because of the lack of evidence of a nexus, to include any 
evidence of continuity of symptomatology, between service and 
the present time.  He is arguing that he has a current skin 
disorder of the feet, which began in service and continued to 
the present time.  It is for these two reasons that the Board 
does not find that the veteran has been prejudiced by VA's 
failure to provide him with this information in connection 
with his application to reopen.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter was sent to the veteran in March 2006 addressing these 
elements.  

In connection with the duty to assist, VA has obtained 
private medical records identified by the veteran.  The 
veteran indicated the had received treatment from VA for his 
skin disorder.  Records from a VA facility have been 
associated with the claims file (although they were of record 
at the time of the May 2001 rating decision).  The veteran 
alleged there were additional VA treatment records.  The 
record reflects that VA attempted to obtain those records 
identified by the veteran, but was unsuccessful.  VA then 
informed the veteran of the unavailability of the records in 
a May 2006 letter and offered the veteran an opportunity to 
submit additional evidence.  The veteran did not respond.  VA 
properly completed a memorandum, wherein it explained the 
efforts it had made to obtain the VA treatment records and 
its conclusion that the records were unavailable.  

VA has not provided the veteran with a medical examination in 
connection with the claims on appeal.  Under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see 
also 38 C.F.R. § 3.159(c)(4) (2006).  Because the veteran has 
not brought forth new and material evidence to reopen the 
claim, an examination is not necessary.  See 38 C.F.R. § 
3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2006)).  Here, the application to 
reopen the claim for service connection for a left foot 
disorder was filed after August 2001, and thus the amended 
standard applies.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The veteran contends that he developed a skin disorder on 
both of his feet while serving in Vietnam, which he has had 
since that time.  

Service connection for a skin disorder of the feet, diagnosed 
as tinea pedis and onychomycosis, was denied by the RO in a 
May 2001 rating decision.  The relevant evidence of record at 
that time was service medical records (separation examination 
and immunization record), VA treatment records, private 
medical records, and the veteran's application for benefits.  
The separation examination showed that clinical evaluation of 
the veteran' feet and skin were normal.  The first showing of 
a skin disorder of the feet was in 2000, which is 30 years 
after the veteran's discharge from service.  A private 
physician noted that the veteran had reported to him that he 
had jungle rot in service, which was what caused the current 
skin condition on his feet.  Both VA and the private medical 
records showed the veteran had a current disability.

The RO determined that the evidence failed to show a nexus 
between the current skin disorder of the feet and service, 
and denied the claim for service connection.  He was notified 
the May 2001 decision along with his appeal rights, and he 
did not appeal the decision.  Therefore, it is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence received since the 2001 
denial and finds that none of it is new and material 
evidence.  At the time of the 2001 denial, there was evidence 
of current disability related to a skin disorder of the feet 
and a lack of competent evidence of a nexus between the 
current disability and service, to include any evidence of 
continuity of symptomatology.  The additional evidence 
received consists of duplicative VA treatment records and of 
private medical records showing skin diagnoses on his feet.  
This is all cumulative and redundant of evidence of record at 
the time of the May 2001 decision and cannot constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  None of 
the evidence received since the 2001 rating decision cures 
the defect of the lack of competent evidence of a nexus 
between the current disability and service or the lack of 
evidence of continuity of symptomatology following the 
veteran's discharge from service.  Thus, the evidence 
received cannot constitute new and material evidence, as they 
merely confirm a fact that was already of record at the time 
of the last denial.  See Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  

While the veteran and has alleged that he had jungle rot in 
service, which is the same skin disorder on his feet that he 
has now, such argument had been made at the time of the last 
final denial and thus it is cumulative and redundant of the 
evidence that was of record at the time of the May 2001 
rating decision.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Regardless of the duplicative nature of his current 
assertions, his statements would not be competent to reopen 
the claim for service connection for a skin disorder of the 
feet, as that requires a medical opinion.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the May 
2001 rating decision is cumulative and redundant of evidence 
of record at the time of the May 2001 decision and does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the application to 
reopen such claim is denied.


ORDER

The application to reopen the claim for service connection 
for a skin disorder of the feet is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


